Agreeing with the general statements of law in the foregoing opinion, I am unable to agree with its conclusion, which, to my mind, is inconsistent with it.
Having said that the defendant's proposition, that it should have the right to furnish and control the whole telephonic plant on the premises of a subscriber, cannot be assented to in full; and, further, that "such improvements as are *Page 273 
offered must not be accompanied with extortionate demands for compensation, so as to render the offer nugatory;" and that "If, however, the company neglects its duty to the public and is not provided with means to secure the accommodation of its customers, or, having at its command such appliances, refuses to furnish them except at exorbitant rates, we cannot question the right of the customer to supplement the imperfect service of the company with approved appliances procured elsewhere, provided that such appliances can be used in connection with the company's circuits without detriment to their harmonious operation," the logical result from the facts in this case is a decree for the complainant.
The opinion asserts the right of a subscriber to supplement the service of the company under two conditions, both of which appear in this case.
1st. If the company demands exorbitant rates.
The complainant now receives satisfactory service for $82.00 per year, and the company demands $220 for the same service. The extension instrument costs $12.50 at retail, and the company charges $18.00 per year for the use of it — at least one hundred and fifty per cent. of its cost. The additional charge is made for a metallic circuit, which is neither shown to be necessary nor of advantage to the subscriber or to the company, except in the matter of income to the company. Under these circumstances, the company's demand is manifestly exorbitant.
2nd. No detriment to the company is shown by the complainant's use of the extension set, either in its demand upon service or in safety.
On the contrary, the opinion is in favor of the complainant on both of these grounds.
I am, therefore, unable to see any sufficient reason for refusing the complainant's prayer for an injunction.